PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimants and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of Chipps Hollow Road in Star City, Monongalia County, West Virginia.
2. On or around February 28, 2008, Gary Lee Samples was operating his motor vehicle on Chipps Hollow Road in or near Star City, West Virginia, when his vehicle began sliding on ice, struck an area of guardrail on the bridge that was in disrepair, rolled off the bridge and into the creek below the bridge.
3. While exiting his vehicle, Gary Lee Samples slipped and fell on some icy rocks in the creek and injured his right shoulder.
4. Mr. Samples’ injury to his right shoulder required surgeiy.
5. Claimants allege that Respondent was negligent in its maintenance of the road and guardrail on the date of the accident.
6. Under the specific facts and circumstances of this claim and for the purposes of settlement, Respondent acknowledges culpability for the preceding accident.
7. Both the Claimants and Respondent agree that in this particular incident and under these particular circumstances that an award of Fifty Thousand Dollars ($50,000.00) would be a fair and reasonable amount to settle this claim.
8. The parties to this claim agree that the total sum of Fifty Thousand Dollars ($50,000.00) to be paid by Respondent to the Claimants in ClaimNo. CC-09-0150 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims Claimants may have against Respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that the Respondent was negligent in its maintenance of Chipps Hollow Road in Star City, Monongalia County on the date of this incident; that the negligence of the Respondent was the proximate cause of Mr. Samples’ personal injury; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, Claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award to the Claimants in the amount of $50,000.00.
Award of $50,000.00.